DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-13 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 12/20/2019 and reviewed by the Examiner.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). It appears that applicant has not filed drawings for the present application, the drawings are shown under the filed 371P application. Applicant is required to file the drawings separate from the 371P application. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In claim 10 line 2, the limitation “of map data” appears to be a typographical error, the limitation should recite “if map data”.
Correction is required 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
means for determining the current geographical location of the first vehicle”, “control unit …adapted to…”, and “means for determining a current inclination” in claims 1-8, and “computer program means for…”, “means for determining the current geographical location of the first vehicle”, and “code for receiving…information”, “code for sending…”, “code for determining…”, “code for applying…”, “code for receiving environmental information”, “code for attaching…”, “code for establishing a network connection”, “code for providing…” and  “means for determining a current inclination” in claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 3-4, the recited limitation “the current geographical location of the first vehicle” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In Claim 1 line 5 the recited limitation “a current geographical location of the first vehicle” is indefinite. It is unclear to the examiner if this is referring to the current geographical location recited previously or a new current geographical location. 
In claim 1 lines 8-9, the recited limitation “the current location of the first vehicle” is indefinite. It is unclear to the examiner if this is referring to the current geographical location of the first vehicle recited previously or a claim 9 lines 9-10 recites the same limitation.  While there is currently sufficient antecedent basis for the limitation in claim 9, if claim 1 is amended, the limitation at claim 9 should be amended accordingly.
In claim 1 lines 14 and 18, the recited limitation “if map data” is indefinite. It is unclear to the examiner if this is the same map data recite previously or different map data. 
In claim 1 lines 21-22, the recited limitation “collect environmental information relating to the operation of the first vehicle” is indefinite. It is unclear to the examiner if the environmental information is the same environmental information recited previously at line 20 or different environmental information.
In claim 1 line 25, the recited limitation “the current location” is indefinite. It is unclear to the examiner if this is intended to recite “the current geographical location” as recited previously or is a new current location of the vehicle. 
In claim 1 line 28, the recited limitation “environmental information” is indefinite. It is unclear to the examiner if the environmental information is the same environmental information recited previously at line 20 or different environmental information.
In claim 4 line 3, the recited limitation “a network connection” is indefinite. It is unclear if this is the same established connection recited in claim 1 or a different connection. 
In claim 5 line 3, the recited limitation “map data” is indefinite. It is unclear if this is the same map data recited previously or new map data. 
In claim 6 line 2, the recited limitation “map data” is indefinite. It is unclear if this is the same map data recited previously or new map data.  
In claim 7 line 2, the recited limitation “map data” is indefinite. It is unclear if this is the same map data recited previously or new map data.  
In claim 8 line 1, the recited limitation “a control arrangement” is indefinite. It is unclear to the examiner if this is the same control arrangement recited in claim 1 or a different control arrangement.
In claim 9 lines 3-4, the recited limitation “the current geographical location of the first vehicle” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In Claim 9 line 7, the recited limitation “a current geographical location of the first vehicle” is indefinite. It is unclear to the examiner if this is referring to the current geographical location recited previously or a new current geographical location. 
In claim 9 line 9, the recited limitation “the current location” is indefinite. It is unclear to the examiner if this is intended to recite “the current geographical location” or as recited “the current location” in which there would be insufficient antecedent basis for this limitation in the claim. 
In claim 9 lines 14, 16 and 19, the recited limitation “if map data” is indefinite.  It is unclear to the examiner if this is the same map data recite previously or different map data. 
In claim 9 lines 22-23, the recited limitation “collect environmental information relating to the operation of the first vehicle” is indefinite. It is unclear to the examiner if the environmental information is the same environmental information recited previously at line 20 or different environmental information.
In claim 9 line 26, the recited limitation “the current location” is indefinite. It is unclear to the examiner if this is intended to recite “the current geographical location” as recited previously or is a different current location. 
In claim 9 line 29, the recited limitation “environmental information” is indefinite. It is unclear to the examiner if the environmental information is the same environmental information recited previously at line 20 or different environmental information.
In claim 10 line 5, the recited limitation “map data” is indefinite. It is unclear to the examiner if this is the same map data recited previously or new map data. 
In claim 12 line 2, the recited limitation “wherein the control arrangement further comprises an inclination sensor arrangement” is indefinite. Claim 12 is dependent to claim 9, and claim 9 already recites that the sensor arrangement may comprise means for determining the current inclination, which is interpreted under 35 USC 112(f) and as such, is already interpreted as an inclination sensor, based on the specification. It is unclear if the sensor arrangement comprising a means for determining the current inclination and also an inclination sensor arrangement that is different, or if the inclination sensor arrangement is the means for. Further, in claim 12 line 4, the recited limitation “collecting environmental information relating to the operation of the first vehicle” is indefinite. It is unclear if the sensor is collecting the same environmental information recited previously or new environmental information. 
In claim 13 lines 1-2, the recited limitation “a computer program product comprising a non-transitory computer readable medium having stored thereon computer program means” is indefinite. Since the limitation “computer program means” is interpreted under 35 USC 112(f), the computer program means for performing the 
Further in claim 13, it is recited “a computer program product comprising a non-transitory computer readable medium having stored thereon computer program means” and then is it further recited “the computer program product comprising: (various codes for performing functions)”.  As such, is unclear exactly what the claim is being drawn to/what the computer program product comprises.  Is it the computer readable medium or the various codes for performing functions recited?  
In claim 13, lines 4-5, the recited limitation at lines 4-5 “the current geographical location of the first vehicle” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In Claim 13 line 8, the recited limitation “a current geographical location of the first vehicle” is indefinite. It is unclear to the examiner if this is referring to the current geographical location recited previously or a new current geographical location. 
In claim 13 lines 15, 17 and 20, the recited limitation “if map data
In claim 13 lines 23-24, the recited limitation “collect environmental information relating to the operation of the first vehicle” is indefinite. It is unclear to the examiner if the environmental information is the same environmental information recited previously at line 20 or different environmental information.
In claim 13 line 11, the recited limitation “the current location” is indefinite. It is unclear to the examiner if this is intended to recite “the current geographical location” or as recited “the current location” in which there would be insufficient antecedent basis for this limitation in the claim. 
In claim 13 line 27, the recited limitation “the current location” is indefinite. It is unclear to the examiner if this is intended to recite “the current geographical location” as recited previously or is a different current location.
In claim 13 line 30, the recited limitation “environmental information” is indefinite. It is unclear to the examiner if the environmental information is the same environmental information recited previously at line 20 or different environmental information.

Claims 2-4, 8, and 11 are rejected for being dependent upon a rejected claim. 



Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1, recites the limitations of [determining] if map data is/is not indicated as available from the first data source for the current geographical location, applying the map data for controlling at least one parameter for operating the first vehicle, and attaching a geographical tag relating to the current geographical location to the environmental information for the current location. Claim 9 recite the limitations of determining if map data is indicated as available from the first data source for the current geographical location, applying the map data for controlling at least one parameter for operating the first vehicle, and attaching a geographical tag relating to the current geographical location to the environmental information for the current location, and claim 13 recites the limitations of code for determining if map data is indicated as available from the first data source for the current geographical location, code for applying the map data for controlling at least one parameter for operating the first vehicle, and code for attaching a geographical tag relating to the current geographical location to the environmental information for the current location. These limitation, as drafted, are a simple process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at data from a source and determining the current geographical location of the vehicle based on received data also determining if some data is unavailable, further the person (driver) can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at map data and geographical or environmental data could identify availability of map data, apply (determine) the map data for controlling a parameter of the vehicle, attaching a tag for a geographical location, and providing the geographical tag therefrom, either mentally or using a pen and paper. The mere nominal recitation in claims 1, 9, and 13 that the various steps are being executed by a control unit does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process.   

Moreover, claims 1, 9, and 13 recite the additional limitations of a control arrangement  control unit and claim 13 further recite a computer program product comprising a non-transitory computer readable medium. These limitations are recited at a high level of generality and merely automate the generating steps. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the determining, applying, and attaching steps are performed using Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-8 and 10-12 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-13 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oder et al (US20180066954) in view of Sakakibara (US20100228470). 
With respect to claim 1, Oder et al teaches a control arrangement for a first vehicle (see at least [abstract]), the control arrangement being provided on-board the first vehicle and comprising a control unit (see at least [0035-0037]), a sensor arrangement and means for determining the current geographical location of the first vehicle (see at least [0034-0037]), wherein the control unit is adapted to: - receive information relating to a current geographical location of the first vehicle from the means for determining the current geographical location of the first vehicle (see at least [0026], 0034], and [0053]), and - requesting for a portion of map data from a first data source relating to the current location of the first vehicle and comprises map data for a plurality of geographical locations and each portion of the map data relates to environmental information for the related geographical location (see at least [0049], [0051],  [0053], Oder et al teaches, that a portion of map data related to the current location of the vehicle in which it relates to environmental information for the related geographical location may be retrieved (requested) from the memory system.), characterized in that the control unit is further adapted to: if map data is indicated as available from the first data source for the current geographical location: - apply the map data for controlling at least one parameter for operating the first vehicle (see at least [0032], [0048-0052], Oder et al teaches a vehicle control system in which it utilizes different systems (i.e. analysis system, localization system) and part of the localization system is the map data to control operations of the vehicle. That is when map data is available and provided to the localization system, it will further be provided for utilization by the automated driving functionality in a vehicle control system.), if map data is indicated as unavailable from the first data source for the current geographical location: 3- receive environmental information relating to the operation of the first vehicle from the sensor arrangement (see at least [0059-0060]), the sensor arrangement being adapted to collect environmental information relating to the operation of the first vehicle or comprising means for determining a current inclination at the current geographical location (see at least [0060-0062]), 
- attach a geographical tag relating to the current geographical location to the environmental information for the current location (see at least [0060-0062]), - upload the environmental information to a second data source (see at least [0060-0062]), wherein the second data source is arranged remote from the first vehicle (see at least [0060-0062]), adapted for storage of environmental information (see at least [0060-0062]), and different from the first data source (see at least [0060-0062]), and - provide the geographically tagged environmental information for storage at the second data source (see at least [0060-0062], Oder et al teaches when there is no access to map data or map data is missing, the vehicle utilizing the sensors may build up map information in regards the current location (area) and may the generated map data to an external server (source). 
	However, Oder et al do not specifically teach wherein the first data source is arranged remote from the first vehicle, or to establish a network connection with the second data source. Sakakibara teaches wherein the first data source is arranged remote from the first vehicle (see at least [0011]), and to establish a network connection with the second data source (see at least [0011], [0020], and [0032]). 
Oder et al to incorporate Sakakibara teachings wherein the first data source is arranged remote from the first vehicle, and to establish a network connection with a second data source. This would be done to improve the map data of an area and routing of a vehicle by providing updated map data and thus increasing convenience for a user (see Sakakibara para 0082 and 0093). 
With respect to 2, Oder et al teaches wherein the first and the second data source are arranged in communication with a remote server (see at least [0061-0062]). 
With respect to 3, Oder et al teaches wherein the remote server is a cloud server (see at least [0061-0062]).
With respect to claim 4, Oder et al do not specifically teach a transceiver adapted to be controlled by the control unit, wherein the transceiver is further adapted for establishing a network connection with at least one of the first and the second data source. Sakakibara teaches a transceiver adapted to be controlled by the control unit (see at least [0011], [0020], and [0032-033]), wherein the transceiver is further adapted for establishing a network connection with at least one of the first and the second data source (see at least [0011], [0020], and [0032-033]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder et al to incorporate Sakakibara teachings wherein a transceiver adapted to be controlled by the control unit, wherein the transceiver is further adapted for establishing a network connection with at least one of the first and the second data source. This would be done to improve 
With respect to 5, Oder et al teaches wherein map data is indicated as unavailable from the first data source if a network connection for accessing the first data source is missing or map data for the current geographical location is missing within the first data source (see at least [0061-0062]).
With respect to claim 7, Oder et al do not specifically teach wherein the portion of map data comprises an ID for a specific road segment. Sakakibara teaches wherein the portion of map data comprises an ID for a specific road segment (see at least [0025-0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder et al to incorporate Sakakibara teachings wherein the portion of map data comprises an ID for a specific road segment. This would be done to improve the map data of an area and routing of a vehicle by providing updated map data and thus increasing convenience for a user (see Sakakibara para 0082 and 0093). 
With respect to claims 8-9 please see the rejection above with respect to claim 1 which is commensurate in scope with claims 8-9, with claim 1 being drawn to a control arrangement, claim 8 being drawn to a corresponding vehicle and claim 9 being drawn to a corresponding method.

With respect to claim 10, Oder et al teaches determining of map data is available comprises at least one of: - determining if map data for the current  (see at least [0061-0062]).
With respect to claim 11, Oder et al do not specifically teach - including a road ID for the current geographical location with the geographical tag. Sakakibara teaches - including a road ID for the current geographical location with the geographical tag (see at least [0025-0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder et al to incorporate Sakakibara teachings wherein the portion of map data comprises an ID for a specific road segment. This would be done to improve the map data of an area and routing of a vehicle by providing updated map data and thus increasing convenience for a user (see Sakakibara para 0082 and 0093). 
With respect to claim 12, Oder et al teaches wherein the control arrangement further comprises an inclination sensor arrangement (see at least [0021], and [0059]), and the method further comprises: - collecting environmental information relating to the operation of the first vehicle using the inclination sensor (see at least [0021], and [0059]). 
With respect to claim13 please see the rejection above with respect to claim 1 which is commensurate in scope with 13, with claim 1 being drawn to a control arrangement, and claim 13 being drawn to a corresponding computer program product comprising a non-transitory computer readable medium. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oder et al (US20180066954) in view of Sakakibara (US20100228470) in view of McFerland et al (US20180292543). 
With respect to claim 6, Oder et al as modified by Sakakibara do not specifically teach wherein map data is indicated as unavailable from the first data source if a signal indicating unavailable data is received from the server or from a second vehicle. McFerland et al teaches wherein map data is indicated as unavailable from the first data source if a signal indicating unavailable data is received from the server or from a second vehicle (see at least [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder et al as modified by Sakakibara to incorporate McFerland et al teachings wherein map data is indicated as unavailable from the first data source if a signal indicating unavailable data is received from the server or from a second vehicle. This would be done to improve vehicle navigation and positioning through areas where map data may be unavailable (see McFarland et al para 0021). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDALLA A KHALED/           Examiner, Art Unit 3667 
                                                                                                                                                                                            /FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667